Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamazaki et al. (US 2015/0155505).
 	With respect to claims 26, 30, 36 Yamazaki describes a method for a display device comprising: forming element layer 410 and 411 (claimed stack layer) includes transistor and light-emitting layer (paragraphs 143-147) over a substrate 462 and 463 (claimed formation substrate) respectively (paragraphs 138-140), a resin layer 320a and 320b between the element layer 410 or 411 and the substrate 462 or 463 (paragraph 141); irradiating the structure including the layer 410, 411 and resin layer with laser light through the substrate 462, which would irradiate an inside of the resin layer and 
 	With respect to the limitation of “wherein a portion overlapping with a shot of the laser light and a next shot of the laser light is provided at the step of irradiating the first formation substrate”, the substrate is moved within a range that is irradiated with a linear pulsed laser beam so that the whole or necessary portion of the substrate can be irradiated (paragraph 156).  The portion of the substrate that includes the irradiated portions would provide claimed a portion overlapping with a shot of the laser light of the laser light and a next shot of the laser light of the laser light is provided at the step of irradiating the stack of the laser light because the limitation only requires a portion of the substrate that is already irradiated can be irritated with a next shot.  There is no positive citation of the next shot of laser light to irradiate that portion or on the substrate.  The limitation of a next shot of laser light is an optional limitation.
	With respect to claims 27-29, 31-33, any of substrate 462 and 463 would provide claimed second substrate and the stack layer 410 and 411 are between the substrate 462 and 463 with a bonding layer (paragraph 127; fig. 4C).
 	With respect to claim 34 the separation is done in a manner that part of the resin layer remains on the substrate (paragraph 161).
 	With respect to claim 35 the method further includes forming of channel region of a transistor comprises of polycrystalline silicon (paragraphs 95, 98, 168).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0155505).
With respect to claims 19, 25 Yamazaki describes a method for a display device comprising: forming element layer 410 and 411 (claimed stack layer) includes transistor and light-emitting layer (paragraphs 143-147) over a substrate 462 and 463 (claimed formation substrate) respectively (paragraphs 138-140), a resin layer 320a and 320b between the element layer 410 or 411 and the substrate 462 or 463 (paragraph 141); irradiating the structure including the layer 410, 411 and resin layer with laser light through the substrate 462, which would irradiate an inside of the resin layer and separating the stack 410 from the substrate 462 and the stack 411 from substrate 463 (fig. 4D, 5B; paragraphs 155, 164), bonding surface of the stack 410 and 411 to a 
With respect to claims 20-22, any of substrate 462 and 463 would provide claimed second substrate and the stack layer 410 and 411 are between the substrate 462 and 463 with a bonding layer (paragraph 127; fig. 4C).
 	With respect to claim 23, the separation is done in a manner that part of the resin layer remains on the substrate (paragraph 161).
 	With respect to claim 24, the method further includes forming of channel region of a transistor comprises of polycrystalline silicon (paragraphs 95, 98, 168).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.9,437,831. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe a method for forming a display device with same steps of separating a structure of a first element or a stack having a transistor and EL or light-emitting device from a substrate by irradiating the structure including a resin layer with a laser light.  Even though claims of patent ‘831 do not describe an inside of the resin layer is irradiated with the laser light.  However, the inside must be irradiated as the laser light irradiates the whole structure in order to reduce an adhesion of between the resin layer and the substrate.  Claims 1-22 of patent No. 9,437,831 would provide a portion overlapping with a shot of laser light and a next shot of the laser light is provided at the step of the irradiating the substrate since the same is processed with the same steps.  Also the number of shots such as 10-40 shots would be obvious in light of the steps of claims 1-22 because they would be necessary for the successful separating of the structures from the substrate.
Response to Arguments
With respect to applicant’s remark that there is an overlap (of the irradiated portions) between consecutive laser shots in the limitation of “wherein a portion overlapping with a shot of the laser light and a next shot of the laser light is provided at the step of irradiating the first formation substrate with the laser light”, this limitation doesn’t positively cite succeeding/next laser shots and where the next shot of laser is 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



7/29/2021